 

MODIFICATION AGREEMENT

 

MODIFICATION AGREEMENT (this “Agreement”), dated as of August 31, 2018, by and
among Good Gaming, Inc., a Delaware Corporation (the “Company”) and HGT Capital
LLC (“HGT”).

 

WHEREAS, HGT is the holder of a promissory note in the principal amount, with
accrued interest, having a balance of $107,238 (the “Note”);

 

WHEREAS, the Note is currently in default and has a principal and interest of
$107,238 as of the date hereof.

 

WHEREAS, the Company has an immediate need for a capital infusion for several
purposes including but not limited to funds needed to pay its auditors to
complete their review of the Company’s financial statements for the quarter
ended June 30, 2018 which is necessary to finalize and file the Company’s Form
10-Q for the quarter ended June 30, 2018;

 

WHEREAS, ViaOne Services, Inc. (“ViaOne”) which the Company is currently
indebted to in the amount of $1,034,399.54 has indicated that they would loan
the Company the necessary funds to file the 10-Q and all necessary filings
through at least the Company’s 10-K for the year ended December 31, 2018
pursuant to a line of credit (the “LOC”), provided that such funds must come in
as loans secured by all of the assets of Good Gaming, Inc. and that the Company
must come to terms with certain creditors/holders including HGT to modify
certain terms of their arrangement.

 

WHEREAS, the Company and HGT desire to enter into this Agreement to modify
certain terms of the Note.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings ascribed to them in the Note, as amended hereby.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and HGT hereby agree as follows:

 

1. CONSENT.

 

2. HGT hereby consents to the Company entering into a letter of credit with
ViaOne which provides that ViaOne shall receive a security interest in all of
the assets of the Company to secure new funds advanced under the LOC.

 

3. MODIFICATION OF NOTE. – HGT and the Company agree to modify the terms of the
Note as follows:

 

(a) It is agreed that the Note currently has a balance of $107,238 on it.

 

(b) It is agreed that the Note shall be convertible at any time into common
stock of the Company based on a 25% discount to the average closing price of the
Common Stock on the lowest five trading days out of the 20 trading days prior to
conversion. Such common stock may be issued without restrictive legend if
applicable exemption from registration is available.

 

 

 

 

(c) Any and all alleged Events of Default are hereby waived; and

 

(d) The Note shall not bear any interest after the date hereof.

 

4. SALE PROHIBITIONS – HGT agrees that for any of the first three (3) months
following the date of this Modification Agreement, it will not sell more than
(i) the greater of 20% of the total amount of shares of common stock which would
be issuable upon conversion of the Note and (ii) 30% of the total volume of
shares of the Common Stock that are traded in the month of conversion unless the
Company otherwise consents.

 

5. REPRESENTATIONS AND WARRANTIES

 

(a) HGT’s Representations. HGT hereby represents and warrants to the Company:

 

(i) HGT is either an individual or an entity validly existing and in good
standing under the laws of the jurisdiction of its organization.

 

(ii) This Agreement has been duly authorized, validly executed and delivered by
HGT and is a valid and binding agreement and obligation of HGT enforceable
against HGT in accordance with its terms, subject to limitations on enforcement
by general principles of equity and by bankruptcy or other laws affecting the
enforcement of creditors’ rights generally, and HGT has full power and authority
to execute and deliver this Agreement and to perform its obligations hereunder
and thereunder.

 

(iii) HGT understands that this Agreement is a condition to the completion of
the Transactions, and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of HGT set forth herein.

 

(iv) HGT is not acquiring the shares issuable upon exercise of this Note as a
result of any advertisement, article, notice or other communication regarding
the Company published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
advertisement.

 

(v) HGT owns and holds, beneficially and of record, the entire right, title, and
interest in and to the Note.

 

(vi) HGT will dismiss the lawsuit filed with the NY State Supreme Court (Index
#: 655976/2016) with the Company with prejudice and any and all rights of HGT
with respect to the Note will be governed by this Agreement.

 

-2

 

 

(b) Company Representations. The Company hereby represents and warrants to HGT
that this Agreement has been duly authorized, validly executed and delivered by
the Company in accordance with its terms and the Company has full power and
authority to execute this Agreement and to perform its obligations hereunder and
thereunder.

 

6. CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

 

The obligations of the Company to HGT hereunder are subject to the satisfaction
of each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing HGT with prior written notice thereof:

 

(a) The representations and warranties of HGT in Section 4(a) hereof shall be
true and correct as of the date when made and as of the date of conversion as
though made at that time (except for representations and warranties that speak
as of a specific date).

 

7. MISCELLANEOUS.

 

(a) Expenses. Except as otherwise set forth in this Agreement, each party to
this Agreement shall bear its own expenses in connection with transactions
contemplated hereby.

 

(b) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(c) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

-3

 

 

(d) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(e) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(f) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(g) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(h) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(i) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

 

(j) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

Good Gaming,Inc.

 

415 McFarlan Road, Suite 108

Kennett Square, PA 19348

Telephone: (888)295-7279

 

Attention: Chief Executive Officer

 

Copy (which shall not constitute valid notice) to:

 

Sichenzia Ross Ference Kesner LLP

1185 Avenue of the Americas, 37th Floor

New York, NY 10036

Telephone: (212) 930-9700

Facsimile: (212) 930-9725

Attention: Greg Sichenzia, Esq.

 

If to HGT Capital LLC, at :

 

800 Palisade Avenue, Unit 2005

Fort Lee, NJ 07024

 

[Signature Page Follows]

 

-4

 

 

IN WITNESS WHEREOF, HGT and the Company have caused their respective signature
page to this Modification Agreement to be duly executed as of the date first
written above.

 

  COMPANY:    GOOD GAMING, INC.   By:                 Name:     Title:  

 

  HOLDER:       HGT CAPITAL LLC         By: /s/ Victor Halpert   Name: Victor
Halpert   Title: Managing director

 

-5

 

 

 

